DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments/Amendments
2.	With respect to Claim Rejections 35 USC § 103, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the issued patent US 9,794,348 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same system for accessing and controlling a computer. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for accessing and controlling the computer as recited in the issued patent US 9,794,348 B2 to control the computer as claimed in the pending application 16/677351.

Pending Application 16/677351
Issued Patent US 9,794,348 B2
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 

 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  


 	the audio command interface decodes the audio data into a command; 
 	the audio command interface selects, from two or more applications, one application the audio command interface decides is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface uses location data; 
 	executing with the selected application the at least one process in response to the command; 
 	generating output data in response to the selected application executing the at least one process; and transmitting the output data to the mobile device. 


 	This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

6.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the issued patent US 10,491,679 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison 
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the issued patent US 10,491,679 B2 using teaching of location data as taught by Roese et al. for the benefit of for the benefit improving McConnell security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Issued Patent US 10,491,679 B2
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  


 	a computer; 
 	a communications medium that couples the mobile device to the computer; and 
 	an audio command interface, at the computer, the audio command interface: 
 	receives audio data from the mobile device; decodes the audio data into a command;
selects, from at least one operating system and at least one application, one operating system or one application, wherein 
 executes with the selected operating system or application the at least one process at the computer in response to the command; and 
 generates output data in response to the selected operating system or application executing the at least one process; 
wherein a mobile device interface at the computer transmits the output data to the mobile device. 


 	This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

7.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the issued patent US 11,128,714 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same system for accessing and controlling a computer. Claim 1 of the issued patent does not teach the following limitation as recited in Claim 13 of the pending application. More specifically,
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the issued patent US 11,128,714 B2 using teaching of location data as taught by Roese et al. for the benefit of for the benefit improving McConnell security feature by taking location of the If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Issued Patent US 11,138,714 B2
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  

1. A system for accessing and controlling a computer from a mobile device, comprising: 
 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 		determines whether the voice or data information corresponds to a command; 
           selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or 
 	wherein the at least one process is executed at the general purpose processing platform with the selected operating system or application in response to the command; and 
 	wherein the general purpose processing platform is further comprised of: a mobile device interface; an operating system interface; or any combination thereof.  


This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

8.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the co-pending application 16/655047 filed on 09/14/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same system for accessing and controlling a computer. Claim 1 of the co-pending application does not teach the following limitation as recited in Claim 13 of the pending application. More specifically,
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application using teaching of location data as taught by Roese et al. for the benefit of for the benefit improving McConnell security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/655047
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  
1. (Currently Amended) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 	receives voice or data information; 
 	determines whether the voice or data information corresponds to a command; and 
 	selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface remembers at least one process that was executed by at least one application; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.



 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the co-pending application 16/677351 filed on 09/17/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Claim 21 of the co-pending application does not teach the following limitation as recited in Claim 13 of the pending application. More specifically,
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application using teaching of location data as taught by Roese et al. for the benefit of for the benefit improving McConnell security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/655054
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 

 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  

 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 

 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the co-pending application 16/655061 filed on 09/15/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same system for accessing and controlling a computer. Claim 21 of the 
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application using teaching of location data as taught by Roese et al. for the benefit of for the benefit improving McConnell security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/655061
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  

the comprising: 
 	 the computer, wherein the computer is a general purpose processing platform; and 
 	 an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 	selects, from at least one applications and at least one operating system function, one application or one operating system function, wherein the audio command interface decides which is the appropriate application or operating system function to deciding which application or operating system function to select the audio command interface remembers at least one process that was executed by at least one application or operating system.
 wherein the at least one process is executed at the general purpose processing platform with the selected application or operating system function.



11.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of the co-pending application 16/677332 filed on 09/17/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for accessing and controlling the computer as recited in the co-pending application 16/677332 to control the computer as claimed in the pending application 16/677351.

Pending Application 16/677351
Co-pending Application 16/677332
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 

 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  


 	the computer, wherein the computer is a general purpose processing platform; and 

 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 	selects, from two or more operating system functions, one operating system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface considers location data; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.  


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of the co-pending application 16/677369 filed on 09/17/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the issued patent US 10,491,679 B2 using teaching of location data as taught by Roese et al. for the benefit of for the benefit improving McConnell security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/677369
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  


 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; determines whether the voice or data information corresponds to a command; and s
 		selects, from at least one application and at least one operating system function, one application or one operating system function, wherein the audio command interface decides which is the appropriate application or operating system function to execute at least one process in response to the command, wherein in deciding which 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application or operating system function.  


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the co-pending application 16/710539 filed on 09/28/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Claim 11 of the co-pending application does not teach the following limitation as recited in Claim 13 of the pending application. More specifically,
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the issued patent US 10,491,679 B2 using teaching of location data as taught by Roese et al. for the benefit of for the benefit improving McConnell security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/710539

 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  

11. (Currently Amended) A system for accessing and controlling a computer from a mobile device, comprising: 
 	the mobile device, wherein the mobile device is any hardware device capable of mobility;
the computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 a communications medium that couples the mobile device to the general purpose processing platform; and an audio command interface, at the general purpose processing platform, wherein the audio command interface: 
 	receives voice or data information from the mobile device; 
 	determines whether the voice or data information corresponds to a command; and selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command; 
wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device; 



 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the co-pending application 16/710692 filed on 09/28/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Claim 11 of the co-pending application does not teach the following limitation as recited in Claim 13 of the pending application. More specifically,
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the issued patent US 10,491,679 B2 using teaching of location data as taught by Roese et al. for the benefit of for the benefit improving McConnell security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/710692
13. (New) A system for accessing and controlling a computer, comprising: 

 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  

the mobile device to the computer with a communications medium, wherein the mobile device is any hardware device capable of mobility and the computer is a general purpose processing platform comprised of one or more discrete components;
 	establishing a session between the mobile device and the general purpose processing platform; 
 	receiving voice or data information from the mobile device, at the general purpose processing platform, at an audio command interface; 
 	the audio command interface determines whether the voice or data information corresponds to a command; 
 	the audio command interface selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command; 
 	wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device; 
 	executing with the selected operating system or selected application the at least one process in response to the command.  


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the co-pending application 16/896693 filed on 09/28/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Claim 9 of the co-pending application does not teach the following limitation as recited in Claim 13 of the pending application. More specifically,
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the issued patent US 10,491,679 B2 using teaching of location data as taught by Roese et al. for the benefit of for the benefit improving McConnell security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/896693
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 

 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  


 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, wherein the audio command interface: 
 		receives voice information, data information, or combinations thereof; 

 		if the voice or data information was received at a point in time to be interpreted as a command and corresponds to a command, selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command; 
 		wherein if the voice or data information was received at a point in time to be interpreted as a command and corresponds to a command, the at least one process is executed at the general purpose processing platform with the selected application.  


	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the co-pending application 16/896743 filed on 09/28/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer 
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the issued patent US 10,491,679 B2 using teaching of location data as taught by Roese et al. for the benefit of for the benefit improving McConnell security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/896743
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  


 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, wherein the audio command interface: 
 	receives voice information, data information, or combinations thereof; 
 	determines whether the voice or data information was received in a proper sequence to be interpreted as a command and whether the voice or data information corresponds to a command; and 
 	if the voice or data information was received in a proper sequence to be interpreted as a command and corresponds to a command, selects, from two or more applications, one application, wherein the 
 	wherein if the voice or data information was received in a proper sequence to be interpreted as a command and corresponds to a command, the at least one process is executed at the general purpose processing platform with the selected application.  


	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the co-pending application 17/477278 filed on 09/15/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Claim 1 of the co-pending application does not teach the following limitation as recited in Claim 13 of the pending application. More specifically,
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the issued patent US 10,491,679 B2 using teaching of location data as taught by Roese et al. for the benefit of for the benefit improving McConnell security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)


Co-pending Application 17/477278
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  

1. A system for accessing and controlling a computer from a mobile device, comprising: 
 	the mobile device, wherein the mobile device is any hardware device capable of mobility; the computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 		determines whether the voice or data information corresponds to a command; and
 		 selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command; 
 	wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device; and 




 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
18.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

19.	Claims 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	“selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data;”
	Paragraph [0035] of the specification discloses “Functionality limitation system 308 interacts with network interface 202 to perform password or other authorization processes, requiring the person using mobile device 102 to be authenticated before being allowed access and control of general purpose computer 104 in whole or in part. In one exemplary embodiment, speech or image data can be received and compared with stored speech or image data. The speech or image data can also include a plurality of sets of speech or image data. In this exemplary embodiment, the speech data can be selected from a set that causes one of a plurality of predetermined processes to be performed, such as a first phrase or term that causes a first native application to be executed, a second phrase or term that causes a second native application to be executed, and so forth. Likewise, certain terms or phrases can be used in public to provide limited functionality to native applications and other terms or phrases can be used in private to provide access and control of additional native applications or functions of such native applications.”
 	The issue is that this section only describes sets of commands that are appropriate for public or sets of commands that are appropriate for a private setting. There is no discussion as to considering “location data” to make the determination of which command set “public” or “private” function is appropriate. So while the specification does provide support for public and private command sets for applications/OS, the specification does not provide for any consideration of “location data” (e.g., GPS information). It is not proper to interpret public and private command sets as location data such as a proximity/range detection or a GPS location.
Claims 14-23 are rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as Claim 13 by virtue of their dependency.

Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

21.	Claims 13-23 are rejected under 35 U.S.C 103(a) as being unpatentable over McConnell et al. (US 2005/0180464 A1) in view of Reese et al. (US 2003/0217122 A1.)
	With respect to Claim 13, McConnell et al. disclose 
 	A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform (McConnell et al. [0026] Computer 100 may be any general purpose or specialized computing device capable of performing the methods discussed herein, [0002] The present invention relates to voice recognition systems and methods for receiving audio input and using such audio input to interact with a computer application. In particular, the present invention relates to such voice recognition systems and methods that can be used in connection with--and can switch between--multiple hardware configurations); and 
 	an audio command interface, at the general purpose processing platform, the audio command interface (McConnell et al. Fig. 3 interface program 300, telephony input/output 204, voice recognition 310, text-to-speech engine 315, natural language synthesis 330, natural language processing 325, Data file interface 335): 
 		receives voice or data information (McConnell et al. [0044] A telephony input 302 is any type of component that permits a user to communicate by way of spoken utterances or audio commands (including, but not limited to, DTMF signals) with the computer 100 via, for example, input devices, [0073] At step 405, a user request is received by way of, for example, the telephony input 302 or the like);
 		determines whether the voice or data information corresponds to a command (McConnell et al. [0073] At step 420, the user request is parsed and/or analyzed to determine the content of the request. Such parsing and/or analyzing is performed by, for example, the voice recognition module 310 and/or the natural language processing module 325. At step, 425, the desired function corresponding to the user’s request is determined); and
 	selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command (McConnell et al. [0043] application program interface (APIs), [0047] An additional file that may be accessed by computer 100 on behalf of a user is a network-based data file 324. Such a data file 324 contains macros, XML tags, or other functionality that accesses a network 120, such as the Internet, to obtain up-to-date information for the user. Such information may be, for example, stock prices, weather reports, news, traffic reports and the like. An example file might be a personal information management (PIM) file or a messaging application programming interface (MAPI, e.g., e-mail) file. These files may be used in conjunction with programs such as Microsoft.RTM. Outlook.RTM. or Lotus Notes.RTM.. Alternatively, interface program 300 may interact directly with various computer programs, for example by way of interop methods (as will be understood by those versed in computer programming), [0074] If the determination of step 425 is that the user is requesting existing information or for computer 100 to perform an action, the method proceeds to step 430 of Fig. 4B. For example, the user may wish to have the computer 100 his or her appointments for the following day. If instead the determination of step 425 is that the desired function corresponding to the user request is to add or create data, the method proceeds to step 450 of Fig. 4C. For example, the user may wish to record a message, enter a new telephone number for an existing or new contact, [0076] It will be appreciated that step 425 could result in a determination that the user is requesting a particular action be performed. For example, the user may wish to initiate a telephone call. In such an embodiment, the interface program 300 may direct SIP softphone software by way of telephony input and output 302 and 304, Input/Output 350, and/or the like (not shown in FIG. 4B for clarity) to place a call to a telephone number as directed by the user. In another embodiment, the user could request a call to a telephone number that resides in, for example, the Microsoft.RTM. Outlook.RTM. or other contact database. In such an embodiment the user requests that the program 300 call a particular name or other entry in the contact database and the program 300 causes the SIP softphone to dial the telephone number associated with that name or other entry in the contact database), 
If a user desires to open such a file, the user may issue a verbal command such as, for example, "look up stock prices" or the like. The computer 100 then determines which data file 322-324, or the like corresponds to the spoken utterance and opens it. The computer then 100 informs the user, by way of a verbal cue, that the data is now accessible, [0060] the user would not complete the spreadsheets or the like using the standard spreadsheet technology. Instead, a wizard, API or the like may be used to fill, for example, a standard template file. In another embodiment, the voice recognition technology discussed above may be used to fill in such a template file instead of using a keyboard 104 or the like. In yet another embodiment, the interface program 300 may prompt the user with a series of spoken questions, to which the user speaks his or her answers. In such a manner, the computer 100 may ask more detailed questions, create or modify user data 320, and so forth. Furthermore, in yet another embodiment, a wizard converts an existing spreadsheet, or one downloaded from the Internet or the like, into a format that is accessible and understandable to the interface program 300.)
	McConnell et al. fail to explicitly teach 
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	McConnell et al. and Roese et al. are analogous art because they are from a similar field of endeavor in the Speech recognition techniques. Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the steps of accessing and controlling the computer as taught by McConnell et al., using teaching of location data as taught by Roese et al. for the benefit improving McConnell security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

	With respect to Claim 14, McConnell et al. in view of Roese et al. teach 
 	wherein the audio command interface receives the voice or data information from a mobile device, wherein the mobile device is any hardware device capable of mobility (McConnell et al. [0023] A system and method for operatively connecting a remote communications device with a computer by way of audio commands is described herein. In one embodiment of the present invention, a remote communications device such as, for example, a cellular telephone, wireless transceiver, microphone, wired telephone or the like is used to transmit an audio or spoken command to a user's computer. In another embodiment, the user's computer initiates a spoken announcement or the like to the user by way of the same remote communications device.)
 	 
 	With respect to Claim 15, McConnell et al. in view of Roese et al. teach 
 	wherein the mobile device is coupled to the general purpose processing platform by a communications medium (McConnell et al. [0027] computer 100 is also operatively connected (either wired or wirelessly, or both) to a network 120 such as, for example, the Internet, an intranet or the like. Computer 100 further comprises a processor 112 for data processing, memory 110 for storing data, and input/output (I/O) 114 for communicating with the network 120 and/or another communications medium such as a telephone line or the like, Fig. 2C)

 	With respect to Claim 16, McConnell et al. in view of Roese et al. teach 
 	wherein the general purpose processing platform comprises one or more discrete components (McConnell et al. Fig. 3 interface program 300, telephony input/output 204, voice recognition 310, text-to-speech engine 315, natural language synthesis 330, natural language processing 325, Data file interface 335.)

 	With respect to Claim 17, McConnell et al. in view of Roese et al. teach
 	wherein the audio command interface is implemented in hardware, software, or a combination of hardware and software (McConnell et al. [0002] The present invention relates to voice recognition systems and methods for receiving audio input and using such audio input to interact with a computer application. In particular, the present invention relates to such voice recognition systems and methods that can be used in connection with--and can switch between—multiple hardware configurations, [0027] computer 100 is also operatively connected (either wired or wirelessly, or both) to a network 120 such as, for example, the Internet, an intranet or the like. Computer 100 further comprises a processor 112 for data processing, memory 110 for storing data, and input/output (I/O) 114 for communicating with the network 120 and/or another communications medium such as a telephone line or the like. It will be appreciated that processor 112 of computer 100 may be a single processor, or may be a plurality of interconnected processors. Memory 110 may be, for example, RAM, ROM, a hard drive, CD-ROM, USB storage device, or the like, or any combination of such types of memory. In addition, memory 110 may be located internal or external to computer 100. I/O 114 may be any hardware and/or software component that permits a user or external device to communicate with computer 100. The I/O 114 may be a plurality of devices located internally and/or externally.)

With respect to Claim 18, McConnell et al. in view of Roese et al. teach 
 	wherein the hardware comprises one or more of the discrete components (McConnell et al. Fig. 3 interface program 300, telephony input/output 204, voice recognition 310, text-to-speech engine 315, natural language synthesis 330, natural language processing 325, Data file interface 335.)

 	With respect to Claim 19, McConnell et al. in view of Roese et al. teach
 	wherein the software executes on one or more processors (McConnell et al. Fig. 1 element 100 includes Memory 1110, Processor 112, I/O 114, Fig. 3, [0015] Fig. 3 is a block diagram of an example software configuration in accordance with an embodiment of the invention.)

With respect to Claim 20, McConnell et al. in view of Roese et al. teach 
 	wherein at least one of the discrete components is configured to perform voice recognition, and is implemented separately in hardware, software, or a combination of hardware and software (McConnell et al. Fig. 3 element 310 Voice recognition, [0023] An interface program running on the user’s computer operatively interconnects, for example, voice recognition software to recognize the user’s spoken utterance.)

With respect to Claim 21, McConnell et al. in view of Roese et al. teach 
 	wherein the software executes on one or more processors (McConnell et al. Fig. 1 element 100 includes Memory 1110, Processor 112, I/O 114, Fig. 3, [0015] Fig. 3 is a block diagram of an example software configuration in accordance with an embodiment of the invention.)

Claim 22, McConnell et al. in view of Roese et al. teach  
wherein the audio command interface comprises a functionality limitation system (Roese et al. [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions. If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like. If both threshold questions (step 425 and step 430) are answered in the affirmative, system 100 permits the user to access, via the client device at the known location, the material requested. If either threshold question (step 425 and step 430) is answered in the negative, system 100 denies (step 440) the user access and can notify the network manager.)

With respect to Claim 23, McConnell et al. in view of Roese et al. teach 
wherein the functionality limitation system requires authentication of a person before allowing the person a level of access and control of the general purpose processing platform (Roese et al. [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions. If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like. If both threshold questions (step 425 and step 430) are answered in the affirmative, system 100 permits the user to access, via the client device at the known location, the material requested. If either threshold question (step 425 and step 430) is answered in the negative, system 100 denies (step 440) the user access and can notify the network manager.)

Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	Milstein et al. (US 2007/0225984 A1.) In this reference, Milstein et al. disclose a method for controlling the operation of an operating system and/or one or more applications. 
b.	Falcon et al. (US 2007/0143115 A1.) In this reference, Falcon et al. disclose a system and method for managing interaction from multiple speech-enabled applications. 
c. 	Junkawitsch et al. (US 2005/0027527 A1.) In this reference, Junkawitsch et al. disclose a method and a system for controlling telephone applications. 

23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655